Title: To George Washington from Nicholas Cooke, 11 August 1775
From: Cooke, Nicholas
To: Washington, George



Sir
Providence August 11th 1775.

Since my last to you Mr Ward One of the Delegates hath returned from the Congress. He informs me that some of the Bermudians had been at Philadelphia soliciting for Liberty to import Provisions for the Use of the Island. They gave Information of the Powder mentioned in your Letter to me, and were of Opinion it might be easily obtained. They were told by the Delegates that every Vessel they should send to the Northward with Powder should be permitted to carry Provisions to the Island. Whether their Situation will not probably prevent them from bringing the Powder I submit to your Excellency. Mr Porter, and Mr Harris are both here. To Mr Porter who can fully inform you in the Matter I refer you.
I have forwarded about 1300 lb. of Lead which is all that can be procured at present; that Article being extremely scarce among us. In my last to you I mentioned that I thought it might be brought from Ticonderoga with more Ease than it can be procured in any other Way; and am still of the same Opinion.
I have given Orders to the Committee of Safety to purchase all the Tow-Cloth that is to be bought in the Government; but am afraid the Quantity will be small; the Scarcity of course Linens in the Colony having occasioned a great Use of that Article in Families. I am with great Esteem, Sir Your Excellency’s most obedient humble Servant

Nicho. Cooke

